UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 3 Letter to Shareholders 4 Performance Summaries 18 Portfolio Management Team 18 Portfolio Summaries 20 Investment Portfolios 30 Statements of Assets and Liabilities 34 Statements of Operations 36 Statements of Changes in Net Assets 41 Financial Highlights 60 Notes to Financial Statements 84 Information About Each Fund's Expenses 90 Advisory Agreement Board Considerations and Fee Evaluation 97 Account Management Resources 100 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because exchange-traded funds ("ETFs") trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summaries February 28, 2014 (Unaudited) DWS LifeCompass Retirement Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 7.60% 7.86% 10.91% 4.00% Adjusted for the Maximum Sales Charge (max 5.75% load) 1.41% 1.65% 9.60% 3.39% S&P® Target Date Retirement Income Index† 5.86% 5.97% 9.60% 4.76% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 8.22% 9.20% 4.12% Adjusted for the Maximum Sales Charge (max 5.75% load) 1.99% 7.91% 3.50% S&P® Target Date Retirement Income Index† 6.28% 7.62% 4.85% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 7.19% 6.96% 10.10% 3.23% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.19% 3.96% 9.96% 3.23% S&P® Target Date Retirement Income Index† 5.86% 5.97% 9.60% 4.76% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 7.39% 8.39% 3.34% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 4.39% 8.24% 3.34% S&P® Target Date Retirement Income Index† 6.28% 7.62% 4.85% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 7.19% 6.96% 10.08% 3.23% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 6.19% 6.96% 10.08% 3.23% S&P® Target Date Retirement Income Index† 5.86% 5.97% 9.60% 4.76% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 7.40% 8.37% 3.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 7.40% 8.37% 3.35% S&P® Target Date Retirement Income Index† 6.28% 7.62% 4.85% DWS LifeCompass Retirement Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 7.74% 8.04% 11.20% 4.26% S&P® Target Date Retirement Income Index† 5.86% 5.97% 9.60% 4.76% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 8.49% 9.46% 4.38% S&P® Target Date Retirement Income Index† 6.28% 7.62% 4.85% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.29%, 2.09%, 2.01% and 1.00% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ DWS LifeCompass 2015 Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 8.72% 10.19% 13.53% 4.20% Adjusted for the Maximum Sales Charge (max 5.75% load) 2.47% 3.86% 12.19% 3.58% S&P Target Date 2015 Index† 8.49% 10.64% 13.35% 5.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 11.28% 10.74% 4.36% Adjusted for the Maximum Sales Charge (max 5.75% load) 4.88% 9.44% 3.75% S&P Target Date 2015 Index† 12.16% 10.54% 5.92% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 8.41% 9.38% 12.69% 3.42% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 4.41% 6.38% 12.56% 3.42% S&P Target Date 2015 Index† 8.49% 10.64% 13.35% 5.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 10.44% 9.89% 3.58% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.44% 9.75% 3.58% S&P Target Date 2015 Index† 12.16% 10.54% 5.92% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 8.32% 9.38% 12.67% 3.42% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 7.32% 9.38% 12.67% 3.42% S&P Target Date 2015 Index† 8.49% 10.64% 13.35% 5.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 10.44% 9.92% 3.60% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.44% 9.92% 3.60% S&P Target Date 2015 Index† 12.16% 10.54% 5.92% DWS LifeCompass 2015 Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 8.87% 10.49% 13.81% 4.45% S&P Target Date 2015 Index† 8.49% 10.64% 13.35% 5.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 11.57% 11.01% 4.62% S&P Target Date 2015 Index† 12.16% 10.54% 5.92% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.25%, 2.13%, 1.97% and 1.02% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ DWS LifeCompass 2020 Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 10.19% 12.62% 14.97% 4.66% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.85% 6.15% 13.62% 4.04% S&P Target Date 2020 Index† 9.61% 12.66% 14.96% 6.07% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 14.49% 11.74% 4.89% Adjusted for the Maximum Sales Charge (max 5.75% load) 7.90% 10.43% 4.27% S&P Target Date 2020 Index† 14.76% 11.75% 6.26% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 9.70% 11.75% 14.14% 3.89% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.70% 8.75% 14.03% 3.89% S&P Target Date 2020 Index† 9.61% 12.66% 14.96% 6.07% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 13.67% 10.95% 4.12% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 10.67% 10.81% 4.12% S&P Target Date 2020 Index† 14.76% 11.75% 6.26% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 9.70% 11.75% 14.12% 3.88% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.70% 11.75% 14.12% 3.88% S&P Target Date 2020 Index† 9.61% 12.66% 14.96% 6.07% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 13.59% 10.90% 4.11% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.59% 10.90% 4.11% S&P Target Date 2020 Index† 14.76% 11.75% 6.26% DWS LifeCompass 2020 Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 10.31% 12.91% 15.28% 4.92% S&P Target Date 2020 Index† 9.61% 12.66% 14.96% 6.07% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 14.78% 12.03% 5.15% S&P Target Date 2020 Index† 14.76% 11.75% 6.26% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.28%, 2.05%, 1.99% and 1.03% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ DWS LifeCompass 2030 Fund Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 12.07% 16.56% 17.55% 5.35% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.63% 9.86% 16.17% 4.68% S&P Target Date 2030 Index† 11.31% 16.02% 17.59% 6.84% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 19.77% 13.45% 5.33% Adjusted for the Maximum Sales Charge (max 5.75% load) 12.88% 12.12% 4.65% S&P Target Date 2030 Index† 19.14% 13.60% 6.82% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 11.53% 15.67% 16.71% 4.56% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.53% 12.67% 16.60% 4.56% S&P Target Date 2030 Index† 11.31% 16.02% 17.59% 6.84% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 18.82% 12.60% 4.55% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 15.82% 12.47% 4.55% S&P Target Date 2030 Index† 19.14% 13.60% 6.82% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 11.54% 15.68% 16.69% 4.55% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.54% 15.68% 16.69% 4.55% S&P Target Date 2030 Index† 11.31% 16.02% 17.59% 6.84% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 18.83% 12.58% 4.54% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 18.83% 12.58% 4.54% S&P Target Date 2030 Index† 19.14% 13.60% 6.82% DWS LifeCompass 2030 Fund Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 12.06% 16.87% 17.83% 5.60% S&P Target Date 2030 Index† 11.31% 16.02% 17.59% 6.84% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 20.09% 13.72% 5.59% S&P Target Date 2030 Index† 19.14% 13.60% 6.82% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.43%, 2.22%, 2.13% and 1.18% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 1, 2004. The performance shown for each index is for the time period of October 31, 2004 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ Capital Gain Distributions $ DWS LifeCompass 2040 Fund Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 13.03% 18.85% 18.46% 3.15% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.53% 12.01% 17.06% 2.18% S&P Target Date 2040 Index† 12.58% 18.29% 19.26% 4.45% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 22.99% 13.94% 13.10% Adjusted for the Maximum Sales Charge (max 5.75% load) 15.91% 12.59% 2.11% S&P Target Date 2040 Index† 22.10% 14.77% 4.39% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 12.52% 17.93% 17.53% 2.37% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.54% 17.93% 17.53% 2.37% S&P Target Date 2040 Index† 12.58% 18.29% 19.26% 4.45% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 22.02% 13.10% 2.34% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 22.02% 13.10% 2.34% S&P Target Date 2040 Index† 22.10% 14.77% 4.39% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/14 No Sales Charges 13.19% 19.13% 18.78% 3.42% S&P Target Date 2040 Index† 12.58% 18.29% 19.26% 4.45% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 23.28% 14.25% 3.38% S&P Target Date 2040 Index† 22.10% 14.77% 4.39% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.60%, 2.36% and 1.36% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass 2040 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Net Asset Value 2/28/14 $ $ $ 8/31/13 $ $ $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ $ $ Capital Gain Distributions $ $ $ Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Louis Cucciniello, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Global Co-Head of Retirement and Hybrid Products and Member of Alternatives and Fund Solutions Executive Committee. — Joined Deutsche Asset & Wealth Management in 2013. — Formerly, Global Head of Multi-Asset Trading at Deutsche Bank, London. — Joined Deutsche Bank in 2006 with 13 years of industry experience; previously served as Head of FX Options, Trading and Sales for non-Japan Asia at JP Morgan Singapore, as an Emerging Markets and Commodities Trader and as an Analyst in the Market Risk Management Group at JP Morgan NY. — BS in Engineering Physics, Cornell University; MBA, University of Chicago. Benjamin Pace, Managing Director — Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1994 after 11 years of industry experience; previously served as a securities analyst and equity income fund manager for Princeton Bank and Trust. Before that he held portfolio management positions at Midlantic Bank and United Jersey Bank. — Chief Investment Officer and Head of Discretionary Portfolio Management for Wealth Management in the Americas, Member of the Wealth Management Global Investment Committee, Chair of the Americas Investment Committee and Member of the Wealth Management Americas Executive Committee and the Deutsche Asset & Wealth Management Americas Executive Committee: New York. — BA in Economics, Columbia University; MBA in Finance, New York University. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Portfolio Summaries (Unaudited) Investment Portfolios as of February 28, 2014 (Unaudited) DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 37.5% DWS Capital Growth Fund "Institutional" (a) DWS Core Equity Fund "Institutional" (a) DWS EAFE Equity Index Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Equity 500 Index Fund "Institutional" (a) DWS Global Equity Fund "Institutional" (a) DWS Global Growth Fund "Institutional" (a) DWS Global Small Cap Growth Fund "Institutional" (a) DWS Latin America Equity Fund "S" (a) DWS Small Cap Core Fund "S" (a) DWS Small Cap Growth Fund "S" (a) DWS Small Cap Value Fund "Institutional" (a) DWS World Dividend Fund "Institutional" (a) Total Equity — Equity Funds (Cost $17,882,706) Equity — Exchange-Traded Fund 5.7% SPDR Barclays Convertible Securities Fund (Cost $3,193,847) Fixed Income — Bond Funds 50.0% DWS Core Fixed Income Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Enhanced Global Bond Fund "S" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS High Income Fund "Institutional" (a) DWS Short Duration Fund "S" (a) DWS U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $32,008,169) Market Neutral Fund 1.1% DWS Diversified Market Neutral Fund "Institutional" (a) (Cost $721,494) Fixed Income — Money Market Fund 5.8% Central Cash Management Fund, 0.06% (a) (b) (Cost $3,668,572) % of Net Assets Value ($) Total Investment Portfolio (Cost $57,474,788)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $57,965,112. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $5,183,057. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,351,987 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,168,930. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East SPDR: Standard & Poor's Depositary Receipt During the year ended February 28, 2014, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $17,045,173 and $34,951,281, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $2,906,538 and $420,047, respectively. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
